United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 6, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-11250
                           Summary Calendar


BRUCE KITTELSON,

                                     Plaintiff-Appellant,

versus

MD ADEL NAFRAWI; ET AL.,

                                     Defendants,

MD ADEL NAFRAWI; MD STEPHEN PECK; KAREN HORSLEY, LVN,

                                     Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 1:02-CV-93
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Bruce Kittelson, Texas prisoner # 818614, filed a 42 U.S.C.

§ 1983 complaint against numerous prison officials alleging that

they had been deliberately indifferent to his serious medical

needs.   Kittelson’s complaint was dismissed as frivolous.      We

affirmed that dismissal in large part.    Kittelson v. Nafrawi, 112

Fed. App’x 946, 947 (5th Cir. 2004).    However, we vacated and

remanded the case for further proceedings on Kittelson’s claims

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11250
                                -2-

against Dr. Adel Nafrawi, Dr. Stephen Peck, and Nurse Karen

Horsley that he was delayed and denied medical care from

September 20 through November 2, 2001.    Id. at 947-48.

     On remand, the factual issues were further narrowed through

a partial grant of summary judgment, and the case proceeded to a

jury trial.   The case against Horsley was dismissed pursuant to a

FED. R. CIV. P. 50 motion for judgment as a matter of law.   The

jury determined that neither Nafrawi nor Peck had been

deliberately indifferent to Kittelson’s serious medical needs.

Kittelson now appeals.

     Kittelson argues that he was denied his constitutional right

of access to the courts when he was separated from his legal

materials for a significant portion of the two-month period

before his trial.   Despite this hardship, Kittelson was able to

prepare and transmit necessary legal documents to the court to

further the prosecution of his case.   Thus, he was not denied

meaningful access to the courts.   See Lewis v. Casey, 518 U.S.

343, 351, 355 (1996); Brewer v. Wilkinson, 3 F.3d 816, 821 (5th

Cir. 1993).

     Kittelson contends that the district court should have

allowed him to amend his complaint after remand to reinstate his

claims against those defendants that had already been dismissed

from the suit.   Kittelson’s amendment was beyond the scope of the

remand.   See Henderson v. Stalder, 407 F.3d 351, 354 (5th Cir.

2005), cert. denied, 126 S. Ct. 2967 (2006).   Furthermore, given
                            No. 05-11250
                                 -3-

that this court had already affirmed the dismissal of those

defendants and given the late hour at which Kittelson filed his

motion to amend, the district court did not abuse its discretion

in denying that motion.    See Ellis v. Liberty Life Assurance Co.,

394 F.3d 262, 268 (5th Cir. 2004).

     Kittelson argues that the district court erred in denying

his motions for the appointment of counsel.   The issues on remand

were sufficiently narrow, and this case was not particularly

complex.    Kittelson has amply demonstrated that he was capable of

adequately investigating and presenting his case.   There was no

abuse of discretion.    See Cupit v. Jones, 835 F.2d 82, 86 (5th

Cir. 1987); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).   Finally, the district court did not abuse its sound

discretion in denying Kittelson’s motions for discovery on remand

in view of the defendants’ assertion of the defense of qualified

immunity.   See Tarver v. City of Edna, 410 F.3d 745, 752 (5th

Cir. 2005); Richardson v. Henry, 902 F.2d 414, 417 (5th Cir.

1990).

     AFFIRMED.